Per Curiam.
This is an appeal from an estate proceeding. The appellant is one of four children of Nelle Marcy, who died August 31, 1980, and left a will dated April 17, 1975. The county court determined that the will was the last will and testament, and entered an order for final settlement of the estate. Pursuant to the order, the appellant received $19,187.41, which represented one-fourth of the balance of the estate after payment of a bequest to grandchildren, and payment of creditors. The order of the county court was affirmed by the district court for Sheridan County.
A review of the record reveals that the errors assigned by the appellant are without merit, and we accordingly affirm.
Affirmed.